Citation Nr: 1211399	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable evaluation for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

In June 2009, the Board issued a decision which, in pertinent part, denied service connection for left ear hearing loss and denied a compensable evaluation for right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2011 Memorandum Decision and July 2011 Order of Judgment, the Court vacated that part of the Board's June 2009 decision which denied service connection for left ear hearing loss and denied a compensable evaluation for right ear hearing loss, and remanded the issues to the Board for additional development in compliance with the Memorandum Decision.  

In November 2011, a letter was sent to the Veteran and his attorney in which they were given 90 days from the date of the letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  In January 2012, the Veteran reported that he had no additional evidence to submit.

This case is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In its June 2011 Memorandum Decision, the Court found that the Board's reliance on a March 2009 VA examination report was in error, as the opinion provided in the VA examination report lacked sufficient rationale to support its conclusions.  Specifically, the Court noted the examiner's reliance on the audiogram results in the separation examination and found that the VA examiner failed to address or provide explanation as to why that audiogram data should be regarded as plausible, as the separation examination showed an improvement in left ear hearing acuity during service despite acknowledged inservice noise exposure.  In addition, the Court found that, although the March 2009 VA examiner relied on an outside publication or additional material in preparing the opinion, the examiner failed to include the material relied upon with the examination report.

The Court also concluded that the issue of entitlement to a compensable evaluation for right ear hearing loss was inextricably intertwined with the issue of entitlement to service connection for left ear hearing loss.

As the Court determined that the March 2009 VA examination report is inadequate, the Board concludes that a new VA examination must be provided to the Veteran which thoroughly and adequately addresses the issue of entitlement to service connection for left ear hearing loss.  In that regard, if the examiner finds the results of the separation examination to be reliable, the examiner must explain how that finding is plausible in light of the fact that the separation examination showed an improvement in left ear hearing acuity during service despite inservice noise exposure.  If the examiner finds that the results of the inservice audiograms have "such a range of variance as a matter of implementation," the examiner must address this when discussing the reliability of the data.  In addition, if the examiner relies upon any outside source or publication in preparing the opinion, such must be provided to the RO along with the examination report.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a new VA examination to ascertain the etiology of his left ear hearing loss.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's current left ear hearing loss was incurred in or aggravated by his active duty service, to include the acknowledged inservice noise exposure.  The examiner must also address the issue of whether the evidence of record shows a continuity of left ear hearing loss symptomatology since active duty service.  If the examiner relies upon the audiogram results provided in the separation examination in support of the opinion provided, the examiner must discuss why the audiogram data in the separation examination should be regarded as plausible in light of the fact that the separation examination showed an improvement in left ear hearing acuity during service despite inservice noise exposure.  In addition, if the examiner finds that the results of the inservice audiograms have "such a range of variance as a matter of implementation," the examiner must address the reliability of that data.  Any publication or outside source relied upon in the preparation of the opinion must be included with the VA examination report.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


